Citation Nr: 1818838	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-42 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1979 to January 1986.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision from the RO in St. Louis, Missouri.  

This matter was previously before the Board in October 2014 and the Board remanded these issues to the RO because a statement of the case had not been issued by the RO.  Manlicon v. West, 12 Vet. App. 238 (1999).  

In November 2014, the RO issued a statement of the case.  Subsequent to the Veteran filing a VA Form 9, the matter returned to the Board.  In January 2018, the Veteran had a video teleconference hearing and the undersigned Veterans Law Judge presided.  A transcript of that hearing is associated with this claims file. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is not shown to be causally related to any disease, injury, or incident in service, was not continuous since service, and was not shown to a compensable degree within one year of service.

2.  The Veteran's tinnitus is evaluated at the maximum schedular rating available for that disorder and the symptoms are contemplated by the rating criteria.



CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.321, 4.1, 4.3, 4.87, Diagnostic Code 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection for Bilateral Hearing Loss

In this case, the Veteran filed a claim for bilateral hearing loss in July 2012 alleging that his hearing loss began in May 1983.  In January 2018, the Veteran testified, before the undersigned Veterans Law Judge, that he started noticing hearing loss as soon as he came out of military service in January 1986.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Sensorineural hearing loss (an organic disease of the nervous system) is a chronic disease listed under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In this case, the Veteran's service treatment records (STRs) show a December 1985 Report of Medical History, completed by the Veteran, in which he reported that he never had nor did he currently have hearing loss.  A Report of Medical Examination from December 1985, completed by a VA medical officer, shows that the Veteran's bilateral hearing was normal.  STRs do not reflect any complaints, treatments, or diagnoses for bilateral hearing loss.  

An October 2009 initial VA audiological evaluation shows that the Veteran complained of hearing loss in his right ear with an onset of March 1984.  The VA examiner reported that the Veteran was positive for noise exposure history from 1986 to 2005 due to his occupation in construction using hammers, drills and heavy equipment.  The examiner reported that pure tone audiometry revealed normal hearing sensitivity, with only a slight 4000 Hz audiometric notching in the left ear.  The examiner reported that the Veteran's word recognition ability was excellent.  

In June 2013, the Veteran was afforded a VA audiological examination.  The examiner reported that the Veteran stated that he had difficulty hearing while on the telephone and in conversations in the presence of background noise.  The examiner reported that the Veteran's hearing loss was not related to his military service.  The examiner's rationale was that the Veteran's hearing evaluation at the time of separation from the service was within normal limits for both ears.  The examiner also reported that the Veteran's occupational history in the construction industry, since his separation from the military, contained long periods of unprotected noise exposure.  

At the January 2018 hearing before the undersigned, the Veteran stated that he could not wear ear plugs in service because he had to hear the commands.  He believed that his hearing loss and tinnitus were both caused by in-service noise exposure.  He stated that he believed he should be awarded a rating higher than 10 percent for the tinnitus because the tinnitus had been getting worse.

After a review of all of the evidence of record, the Board finds that based upon the preponderance of the evidence, the Veteran's current bilateral hearing loss is not related to his active duty service.

In this case, the Veteran's treatment records indicate that he first reported hearing loss in October 2009, approximately 23 years after his discharge from service.  As a result, service connection for bilateral hearing loss cannot be presumed, as there is no competent evidence of sensorineural hearing loss within one year following service discharge.

The evidence of record is negative for continuity of symptomatology.  Although the Veteran was an indirect fire infantryman, the STRs do not indicate any complaints of hearing loss in service, and in December 1985, the Veteran's hearing was assessed as normal, and the Veteran specifically denied a history of hearing loss in the Report of Medical History at service separation.  Furthermore, as noted above, the Veteran's treatment records indicate that he did not begin reporting hearing loss until October 2009.  Therefore, the Veteran cannot prevail under 38 C.F.R. § 3.303(b) because there was no continuity of symptomatology for the specific chronic disease of sensorineural hearing loss.  38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given a disability, his claim must still be reviewed to determine whether service connection can be granted on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection. 

Regarding evidence of a current disability, the first element for direct service connection, the evidence of record establishes that the Veteran has a current bilateral hearing loss disability as defined under 38 C.F.R. § 3.385.  Therefore, he meets the first element for direct service connection.  

Regarding the second requirement element for direct service connection, an in-service incurrence or aggravation of a disease or injury, the Board concedes that the Veteran was exposed to loud noises during service due to his military occupation specialty as an indirect fire infantryman.  

The third and final required element for direct service connection is a causal or nexus relationship between the Veteran's current disability and his in-service exposure to loud noises as an infantryman.  The Board finds that the evidence of record is negative for a positive nexus between any in-service exposure to loud noises and the Veteran's current hearing loss.  The Veteran was afforded a VA examination in June 2013 to determine the nature and etiology of his hearing loss.  The examiner opined at this examination, that the Veteran's current hearing loss was not attributable to service because the STRs indicate his hearing was normal when he was discharged from service.  Therefore, the Veteran does not meet the third and final required element for direct service connection as there is no nexus between his current disability and his exposure to noise during service.  Absent a nexus between the current hearing loss disability and the in-service exposure to loud noise, service connection cannot be granted.

The only evidence establishing a causal relationship between hearing loss and in-service noise exposure consists of the Veteran's opinion.  However, the Veteran is not shown to possess the requisite medical training and expertise to speak to the causal relationship between hearing loss and in-service noise exposure.  The Board finds that the June 2013 VA examiner's opinion, as to the etiology of the Veteran's bilateral hearing loss, more probative and persuasive.  The June 2013 examination was done in combination with audiological testing, a complete history from the Veteran, and a thorough review of the Veteran's claims file, including the Veteran's STRs indicating that he did not have hearing loss when he was discharged from service.  The June 2013 examiner opined that the claimed hearing loss was not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  The examiner added that the Veteran's occupational history in the construction industry contained long periods of unprotected noise exposure.

The evidence of record is negative for complaints of hearing loss for the entire period of active duty.  In this case, this Veteran worked in construction for 19 years in his civilian occupation with unprotected high impact noise exposure.  A medical professional has determined that it is less likely than not that the Veteran's bilateral hearing loss is related to in-service noise exposure.  

Because the evidence of record is negative for hearing loss in service, continuous symptoms of hearing loss since service, hearing loss manifested to a compensable degree within one year of service separation, or hearing loss otherwise related to service, direct and presumptive service connection for hearing loss may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, the claim must be denied.


Increased Rating for Tinnitus in Excess of 10 percent

The Veteran asserts that his service-connected tinnitus warrants a higher disability rating.  

The Veteran's tinnitus is rated 10 percent disabling under Diagnostic Code (DC) 6260.  Under that diagnostic code, a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87 (2017); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006); VAOPGCPREC 2-2003.  As the maximum schedular rating under DC 6260 has been reached, a higher schedular rating is not available and his claim for a higher schedular rating must be denied.

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321 (b)(1) (2017). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria does not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In this case, the schedular evaluation is adequate.  While the Board appreciates the effect the tinnitus has on his ability to sleep, the only symptom of his tinnitus is the ringing, which is contemplated by the rating criteria.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied 

Entitlement to a disability rating in excess of 10 percent for tinnitus is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


